Title: To James Madison from Charles Pinckney, 12 December 1804
From: Pinckney, Charles
To: Madison, James


Dear Sir,December 12: 1804 In Madrid
The farce between Spain & England is at length over as Spain this Morning declared War—before this opportunity goes, I shall be able to send you the declaration, & thus has her conduct to us involved her in a War which she otherwise might easily have avoided. England was at first by no means inclined to this war—the thing that produced it, as I always told you, was the armament at Ferrol, which armament, as I well knew, through a Gentleman I sent down privately there to examine & see into it was intended solely against us to increase their maritime force in the American Seas with five sail of the line & some Frigates, & to throw as large a body of Troops as they could into Florida. Yrujo’s threat of Squ[a]drons at the Mississipi, Cheserpeck & Sandy Hook, now prove this clearly to have been the intention. The British Minister supposing it against them, remonstrated firmly, & it was upon his demanding explicitly and strongly the reason of the Armament & their fear of telling the truth, that brought them into the war. The consequences of which will be, I think, the obtaining all we want of Spain, & the making the Flag of the United States in a short time the only neutral one in the World, for Denmark cannot avoid joining Russia & Sweden when they begin seriously to act. I have some very curious & interesting details to tell you of this business at another time, for having been privy to the whole of the latter part of the secret negotiations here between England & this Country, I know that England very unwillingly went into this war—the demands of England on Spain, were so reasonable that I was always sure Spain would come into them, but she equivocated so much, & really treated the Questions with such marked evasion, that England was convinced all her charges were well founded, & that she could not do less than treat her as a principal in the war. This being the case, however we may as Philanthropists wish the general peace of all Nations, yet if some of them, & particularly those now engaged, will, in spite of all our wishes, go to war, we must console ourselves by reflecting that our true security & interest are more promoted by war among the great maritime powers of Europe, than peace—be asssured there is not one of the iron-despotisms of Europe (& they are all such except England) that has much affection for us. We are such an Eyesore, that I am convinced there is not one which does not wish us sunk in the Sea, & even England has but a splenetic cordiality for us—the increase of our Commercial Marine, now treading fast on her own—the probability of our being, if not the only, certainly always the most respected neutral flag in the world—the numbers & wealth this circumstance, connected with our freedom, will draw to us, & the consequent increase of our Commerce, & when we please, of our Naval force, will make England view us with jealousy. If you are supplied with their late Authors on political subjects, you must perceive many traces of this in their writings, & it is to be expected that this jealousy will keep pace with our rise. I am just informed that this Government are now deliberating on the propriety of throwing open all their Ports in the West Indies and South America on certain conditions—this will be a great affair for our Merchants—indeed with the circumstance of a general war & the astonishing price of Provisions, had we not lost our wheat by bad Seasons, as you wrote me, & the violent hurricane destroyed our rice in the Southern States, the influx of riches this year would have perhaps exceeded any other. The Spaniards are losing immense sums every day in the Ships & cargoes taken by the British, & it seems from the secret expeditions preparing in England, unless France & Spain & Holland can make some great effort by invasion they will have to bid adieu to all their Colonies & Commerce, as it is said to be one of Pitt’s plans to root France & Holland entirely out of the American Seas, & never to make peace on the condition of restoring any thing to them in that Quarter of the World, or suffering them ever to have any more agency or interference in the West India Trade. I mentioned to you in my former Letters that I had submitted to this Government all the statements & explanations your instructions contained, & that they are now waiting for advices by the Express Brigantine they sent to Yrujo, with whose conduct & energy, as I wrote you before, they are so pleased, that they are said to be determined on his return, to reward him highly—their tone however to the United States must in future be greatly moderated, for they cannot now venture to quarrel with us, & if our Government is but a little resolute & decisive, they must give way in every thing. With my affectionate respects & wishes to the President & Yourself & our friends With you & particularly Major Butler & Colonel Hampton I remain dear Sir Yours Truly
Charles Pinckney
Inclosed is the declaration of War by Spain.
